Continued from 12)
	The amendments filed 1/26/2022 are too extensive to be considered under the AFCP 2.0 program; therefore, they will not be entered.
	These amendments would appear to overcome the rejections of record for Claims 1-12.
	However, the Examiner has identified a reference that would appear to render the amended limitations of Claim 1 obvious.
	Fu, et al. (U.S. Patent Application Publication 2014/0346035 A1) teaches an electroplating apparatus (Fig. 7, paragraphs [0049]-[0052]) that allows for simultaneous electroplating of both sides of a solar cell, wherein the solar cells are disposed between electroplating electrodes 704 and 706, or, alternatively, between 704/706 and either one of 712 and 714.
	Therefore, it would appear that the amendments to Claim 1 would not place the application in condition for allowance.
	While the amendments to Claim 23 would appear to overcome the rejection of Claim 23 under 35 U.S.C. 112(b), it would appear that the applied prior art would still teach the amended limitations of Claim 23. Specifically, Goto teaches that the n-type electrodes have a greater thickness than the p-type electrodes in a direction perpendicular to the substrate (Fig. 13, paragraph [0079]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached 7-10 am and 1:30-2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721